Citation Nr: 1011936	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in Chicago, Illinois, which granted service connection for 
PTSD, assigning it an evaluation of 20 percent, and denied 
service connection for a left ankle disability and a low back 
disability. 

In his Substantive Appeal (VA form 9), the Veteran stated 
that he was only appealing the issue of service connection 
for a left ankle disability.  The RO, however, certified all 
the above claims as being on appeal and the Veteran's 
representative submitted argument on those claims to the 
Board and presented testimony on those claims during his 
Board hearing.  Inasmuch as the RO has taken actions to 
indicate to the Veteran that the issues are on appeal, and it 
took no steps to close the appeal, the requirement that there 
be a substantive appeal is deemed waived.  Percy v. Shinseki, 
No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

During the pendency of the appeal, an increased evaluation of 
70 percent for PTSD was granted in a March 2009 supplemental 
statement of the case (SSOC).  This increase is effective 
October 6, 2004, the date of the Veteran's claim for service 
connection.  The Board notes that, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the claim for an increased rating remains on appeal.  

The Veteran testified at a March 2009 hearing before a 
Decision Review Officer (DRO) at the Chicago RO, and 
testified at a September 2009 Board hearing before the 
undersigned at the Chicago RO.  Transcripts of both hearings 
have been associated with the file.

The Board notes that additional evidence has been associated 
with the claims file since the March 2009 supplemental 
statement of the case (SSOC) was issued.  This evidence 
consists of a December 2009 VA examination evaluating the 
Veteran's PTSD and the Veteran's Social Security 
Administration (SSA) records.  The agency of original 
jurisdiction (AOJ) has not considered this evidence in 
connection with the Veteran's claim for an increased rating 
for PTSD.  A waiver of RO jurisdiction of this evidence is 
not of record.  See 38 C.F.R. § 20.1304(c).  Thus, as will be 
discussed in more detail below, the Veteran's claim for an 
increased rating for PTSD must be remanded so that the AOJ 
can consider this evidence in the first instance.  See id.  
However, as this evidence only relates to the Veteran's 
mental disorders, it does not pertain to the Veteran's 
service connection claims for a left ankle disability and a 
low back disability.  Accordingly, the Board may proceed to 
adjudicate the service connection claims at issue without 
prejudice to the Veteran.  See id.  

The claim of entitlement to an initial disability rating in 
excess of 70 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence does not show that the Veteran's left ankle 
disability had its onset in service, manifested within one 
year of service separation, or is otherwise related to his 
active military service. 

2.  The Veteran does not have a currently diagnosed 
disability of the low back.  


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Here, prior to the initial rating decision in this matter, 
letters sent to the Veteran in November 2004 and July 2005 
informed him of the first three elements of service 
connection, and of the Veteran's and VA's respective 
responsibilities for obtaining different types of evidence.  
However, neither letter provided notice regarding the degree 
of disability or the effective date.  Since the Board has 
concluded that the preponderance of the evidence is against 
the service connection claims for a left ankle disability and 
a low back disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess, 
supra.  The Board concludes that the duty to notify has been 
satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's service connection claim for a 
left ankle disability, an appropriate examination was 
provided in March 2009.  The Board notes that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is adequate for the purpose of rendering a decision, as it is 
predicated on a full reading of the Veteran's claims file, 
including the medical records contained therein, as well as a 
thorough examination of the Veteran, and provide a complete 
rationale for the opinion stated which is consistent with the 
evidence of record.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination has 
been met.  

An examination was not provided to evaluate the Veteran's 
service connection claim for a low back disability.  In 
McLendon, supra, the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing that an "in-service event, injury 
or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  

The Board finds that an examination is not required in this 
case as there is no probative evidence of a current 
disability of the low back.  Moreover, the Veteran's June 
1998 separation examination and post-service treatment 
records are negative for a low back condition.  Finally, 
there is no indication that any current back pain is related 
to the anterior hip pain which was reported by the Veteran 
during service.  Accordingly, the Board finds that the first 
and third elements of McLendon are not met, and therefore an 
examination is not warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
II. Service Connection

A.  Left Ankle Disability 

The Veteran contends that he is entitled to service 
connection for a left ankle disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for arthritis may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307; 3.309(a) (2009).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent and 
credible evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran argues that he has a current left ankle 
disability stemming from a sprain which he sustained while 
playing basketball in service.  The Board acknowledges the 
Veteran's contentions regarding the cause of his current 
ankle pain.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, such as his symptoms and 
other experiences.  See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  For example, the Veteran is competent to 
describe his in-service injury and the history of his 
symptoms and treatment related to his left ankle, among other 
things.  It is then for the Board to determine the 
credibility and weight of the Veteran's statements in light 
of all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  However, the Veteran, as a lay person, has not 
been shown to have the requisite medical knowledge or 
training to be capable of diagnosing most medical disorders 
or rendering an opinion as to the cause or etiology of any 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Washington, Layno, both supra.  Thus, the 
Board cannot consider as competent evidence the Veteran's 
opinion that his current left ankle disability was caused by 
sprain in service, as this is a determination that is medical 
in nature and therefore requires medical expertise.  See id.; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's service treatment reflects reflect that in 
February 1998 the Veteran sprained his left ankle while 
playing basketball.  An X-ray study of the Veteran's ankle 
revealed no fractures.  The ankle was swollen and tender over 
the lateral malleolus.  The left lower extremity was placed 
in a plaster splint, and the Veteran was given crutches and 
prescribed anti-inflammatory medication.  

In April 1998, it was noted that after a severe sprain, the 
Veteran's left ankle was still swollen and tender.  The 
Veteran had full range of motion, but he reported that 
running caused pain.  

The Veteran's June 1998 separation examination indicates that 
the Veteran's feet were found to be abnormal due to pes 
planus.  The Veteran's pes planus had also been noted in the 
November 1988 entrance examination.  No mention is made of 
the Veteran's left ankle sprain in the clinical evaluation 
report.  The Veteran's left ankle sprain was noted in the 
accompanying report of medical history, but no ongoing 
symptoms were recorded. 

A July 1998 service treatment record reflects that the 
Veteran reported chronic left ankle pain and numbness.  He 
stated that he was still unable to run because of pain 
secondary to a bad sprain.  The Veteran was referred for 
physical therapy. 

The Veteran's post-service VA treatment records are negative 
for diagnoses, treatment, complaints, or other indication of 
a left ankle disability.  An April 2003 VA treatment record 
reflects a general examination of the Veteran which was 
negative for any musculoskeletal condition, including joint 
pain and stiffness, or other sign of a left ankle disability. 

In March 2009, the Veteran underwent a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran had been in a cast for three and a half weeks after 
his left ankle sprain in service, and had difficulty with his 
left ankle for several months.  The Veteran reported that he 
had not seen any physicians for his left ankle disability 
since separation.  On examination, the Veteran had 
dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 
to 45 degrees.  The Board notes that normal dorsiflexion is 
from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2009).  The examiner diagnosed the Veteran with a left ankle 
sprain.  The examiner opined that it was less likely than not 
that the Veteran's left ankle disability was related to the 
in-service ankle sprain that occurred in 1998.  The examiner 
explained that approximately 11 years had passed since 
discharge with no treatment and there was no documentation of 
difficulty during this time period. 

At the September 2009 Board hearing, the Veteran stated that 
he sought treatment for his left ankle at one point between 
2000 and 2002 at a private facility.  The Veteran stated that 
the physician could not find a diagnosable problem.  The 
Veteran stated that his left ankle disability was not very 
symptomatic at the time, and the doctor told him to return if 
he experienced increased symptoms.  The Veteran stated that 
he has had continuous problems with his ankle since the 
service, and currently is not able to run or put much 
pressure on it.  The Veteran denied any post-service injuries 
to his left ankle. 

In reviewing the record, the Board finds that there is no 
probative evidence of a nexus between the Veteran's current 
left ankle disability and his sprain in service.  While the 
Veteran states that he has continued to have problems with 
his ankle up to the present time, he denied any 
musculoskeletal difficulties in the April 2003 VA treatment 
record, and the Veteran himself states that a private doctor 
who saw him some time between 2000 and 2002 could not find 
anything wrong with the Veteran's ankle.  Moreover, there is 
no other evidence that the Veteran ever sought treatment for 
his left ankle disability.  The Board finds that this 
evidence outweighs the Veteran's contentions that he has had 
left ankle problems ever since separation.  Finally, after 
examining the Veteran and reviewing the claims file, 
including the Veteran's service treatment records, the March 
2009 VA examiner opined that it was less likely than not that 
the Veteran's left ankle disability was related to service 
given the number of years that had elapsed since his 
separation in August 1998 without documentation of any left 
ankle problems.  Accordingly, the Board finds that the 
preponderance of the evidence is against a nexus between the 
Veteran's current left ankle disability and his period of 
service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a left ankle disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  

B.  Low Back Disability 

The Veteran contends that he is entitled to service 
connection for a low back disability.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

As discussed above, in order to establish service connection 
for the claimed disorder, there must be competent and 
credible evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for arthritis may also be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d).  However, in order to be entitled to 
service connection on a presumptive basis, there must still 
be evidence of a current disability.  See Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).

The Veteran argues that he currently has a disability of the 
low back which stems from an injury he incurred in service 
while playing basketball.  As discussed above, while the 
Veteran is competent to discuss the history of his symptoms 
and experiences, as a lay person he does not have the medical 
experience or expertise to render a competent opinion as to 
whether he has a disability of the low back or whether such a 
disability is related to service.  See Espiritu, supra; Barr, 
supra.  

A June 1991 service treatment record shows that the Veteran 
complained of left hip pain of two days' duration.  There was 
no trauma to the area.  The Veteran stated that he lifted 
heavy weights daily but denied any known injury.  On 
examination, the left hip was warm to touch.  The Veteran had 
full range of motion with mild to moderate tenderness when 
abducting the hip.  The Veteran was diagnosed with "overuse 
syndrome" versus a muscle strain, and prescribed anti-
inflammatory medication. 

A July 1997 service treatment record reflects that the 
Veteran was lifting free weights a few days earlier when he 
developed pain in the anterior hip, lower abdomen, and upper 
thigh.  The Veteran stated that he had much difficulty with 
dressing and undressing, standing, walking, and driving.  
Spasms were noted in the upper anterior quads.  Increased 
pain was noted on straight leg raises.  The Veteran was 
diagnosed with a strain and spasms of the anterior hip 
flexors.  He was prescribed cold compresses, anti-
inflammatory medication, and bed rest for a day.  

The Veteran's service treatment records are negative for any 
mention of a back condition.  Moreover, the June 1998 
separation examination reflects that the Veteran's lower 
extremities and spine were found to be normal.  

There are no post-service medical records reflecting 
diagnoses, treatment, or complaints of a low back condition. 

At the September 2009 Board hearing, the Veteran stated that 
he hurt his low back while lifting weights in the service 
around 1995.  He stated that he has had symptoms ever since 
separation, although he denied receiving any treatment for 
them.  The Veteran stated that currently he experiences pain 
and stiffness, and sometimes when he walks he has to stop, 
sit down and stretch before he can continue moving. 

In reviewing the record, the Board finds that there is no 
competent evidence that the Veteran has a current disability 
of the low back.  While the Veteran is competent to report 
pain and discomfort, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom, Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be 
diagnosed to accompany his complaints.  The Board notes that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. 
§ 1110, 1131; Degmetich v. Brown, supra.  The Board finds 
that the competent evidence does not establish that the 
Veteran has a current disability of the low back.  

The Board also finds that there is no competent evidence 
showing that the Veteran's current low back symptoms are 
related to the hip and abdomen pain he reported in July 1997, 
which occurred about 8 years prior to his submitting the 
present claims.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a low back disability must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra. 


ORDER
 
Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for a low back disability 
is denied. 


REMAND

The Veteran claims entitlement to an initial rating in excess 
of 70 percent for PTSD.  The Board finds that this claim is 
not yet ready for appellate review.

Subsequent to the issuance of the March 2009 supplemental 
statement of the case (SSOC), the Veteran's SSA records were 
associated with the file.  These records include a December 
2009 VA examination assessing the Veteran's PTSD, an October 
2004 Social Security Disability Determination finding that 
the Veteran was disabled due to his mental disorders, a 
September 2004 SSA psychiatric examination, and VA treatment 
records reflecting treatment for the Veteran's mental 
disorders which had not been associated with the claims file 
at the time the March 2009 SSOC was issued.  This additional 
evidence is clearly relevant to the Veteran's claim for an 
increased rating and has not been considered by the RO.  A 
waiver of initial RO consideration of this evidence is not of 
record.  See 38 C.F.R. § 20.1304 (2009).  Without such a 
waiver, this case must be returned to the agency of original 
jurisdiction (AOJ) for readjudication.  See id.; see also 
Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) (VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim on 
the merits.  All new relevant evidence 
received since the March 2009 SSOC was 
issued must be considered.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


